Appeal from a judgment of the County Court of Rensselaer County, rendered December 23, 1975, upon a verdict convicting defendant of the crime of criminally negligent homicide. On August 4, 1974 at about 5:30 p.m., defendant was operating a motor vehicle southerly on Fifth Avenue in the City of Troy. At the intersection of 108th Street he was involved in an accident with a vehicle operated by one Edward Diamonte which had been traveling easterly on 108th Street and was in the process of turning right onto Fifth Avenue. Traffic at the intersection was governed by a typical signal light. A passenger in the Diamonte vehicle, Valerie Russell, *722died as a result of this accident and defendant was thereafter indicted on charges of speeding, failure to stop for a red traffic signal, reckless driving, and criminally negligent homicide. The proof adduced at trial clearly establishes that defendant, traveling at an excessive rate of speed, some 60 to 65 miles per hour, went through a red light and struck the Diamonte vehicle with such force that it was propelled off the roadway and into a building. On this appeal defendant raises a multitude of issues which, for the most part, relate to the sufficiency of the evidence, the propriety of its introduction, and the conduct of the prosecution during the trial. We have examined all of the claimed errors and conclude that no reason exists to disturb the conviction. The jury evaluated the defendant’s conduct upon the proof it found credible, within the framework of a charge which was clear and complete, and properly returned its verdict of guilty on sufficient evidence (Penal Law, §§ 125.10, 15.05, subd 4; People v Haney, 30 NY2d 328). Even if the matters presented to us by defendant actually constituted error and were preserved for our review, they were either harmless or not so prejudicial as to require a reversal in the interests of justice (People v Crimmins, 36 NY2d 230). Judgment affirmed. Koreman, P. J., Kane, Mahoney, Larkin and Herlihy, JJ., concur.